Citation Nr: 1441178	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include endometriosis.  

2.  Entitlement to an initial compensable disability rating for chronic right thumb/arthralgia with degenerative changes at the first metacarpal/trapezium joint.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 and from March 1980 to August 1980, with additional service in the U.S. Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the ensuing appeal was subsequently transferred to the RO in Chicago, Illinois.  

In April 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  Based on the testimony heard at the hearing the Board has recharacterized the Veteran's original claim for service connection for endometriosis as reflected on the title page.  

In October 2013, the Board remanded the claims on appeal for further development.  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the May 2010 Substantive Appeal, the Veteran requested to be scheduled for a Travel Board hearing at her local VA office.  The Veteran was afforded a hearing in April 2012 before a VLJ who is no longer employed by the Board.  In an August 2014 letter, the Veteran was informed that the VLJ who conducted the April 2012 Travel Board hearing was no longer employed by the Board, and was asked whether she wished to exercise her right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §  20.707.  In a response received by the Board in August 2014, the Veteran indicated that she wished to testify at another hearing at her local regional office before a VLJ.  Accordingly, because the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO in Chicago, Illinois, before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

